Joseph Brisco Grand Son of William Brisco deced plaint. eonta the goods and Estate late belonging unto Ezekiel Brisco of Boston deced, in the hands of Captn William Wright who married w*b Rebecca late Relict and Admx to the sd Brisco (and in perticular the part of a dwelling house and Land thereunto belonging scituate in Boston Sold by y° Worpp11 Tho: Danforth Esqr unto ye sd Ezekiel) Defend* for the Summe of thirty pounds in currant pay for Silver which is due unto him as the gift of his sd GrandFather upon the purchase of a house and Land from mr Robert Gibbs by Deed dated. 9th 7br 1662. which should have been paid by Benjn Brisco out of that halfe part of the sd house and Land given unto him and which since hee sold unto Tho: Danforth Esqr [611 ] and by him sold unto the sd Ezekiel, and bound over as Security for paym* of the sd Sume; which shall appeare by the respective Deeds for the abovementioned house and Land with all damages. . . . The Iury . . . found for the plaint, thirty pounds in Silver or equivalent to Silver out of the Estate left to him by his GrandFather Wm Brisco according to the Deeds & costs of Court allowd thirty three Shillings six pence.
Execution issued pr° Decembr 79